DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1-22 are pending in this application.

Priority
3.        Applicant’s claim for domestic priority under 35 U.S.C.119 (e) is acknowledged based on the provisional application 62/704,519 filed on 05/14/2020.

Drawings
4.        The drawing has been filed on 05/14/2021 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 05/14/2021 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

EXAMINER’S AMENDMENT
6.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

7.        MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
            The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
           A title has been amended as -- HANDS-FREE PORTABLE PRINTER HAVING HOUSING, KNOB AND AT LEAST SENSORS TO DETECT MOTIONS IN DIFFERENT DIRECTIONS, WHILE THE KNOB IS ADAPTED TO ROTATE FOR SCROLLING THROUGH SETS OF ALPHA-NUMERIC CHARACTERS --

(End of amendment)

Allowable Subject Matter
8.         Claims 1-22 are allowed.

                                            REASONS FOR ALLOWANCE
9.          The following is an examiner’s statement of reasons for allowance: 
             Fujiwara et al. (US Patent 4433925) teaches in Figs. 1a-b, elements 3-4 & 8; col. 1, lines 5-25, 31-43; col. 2, lines 43-67; col. 3, lines 1-50 that a printer 7 forms images/characters on a recording medium 5 (physical paper sheet).  Fujiwara et al. teaches that knob 4 employ for manually driving the printer 7, a display 3 during 

            Schwartz et al. (US Pub 2011/0109678) teaches in Figs. 1-4, abstract, 0031-0036 that a printer 100 having a pair of sensors for detecting motions and movement of the printer 100. 
            The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the controller includes a set of computer readable instructions adapted for scrolling through a set of fields according to actuation of the input knob, scrolling through a set of alpha-numeric characters according to actuation of the input knob, accepting entered information according to the first sensor detecting the first motion, and printing a label according to the second sensor detecting the second motion”, in combination with all other limitations as claimed in independent claim 1.
           The independent claim 16 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the controller includes a set of computer readable instructions adapted for displaying a first set of alpha-numeric characters on the display, scrolling to a second set of alpha-numeric characters according to the sensor detecting a first motion in a first direction, displaying the second set of alpha-numeric characters on the display and printing a label according to the second set of alpha-numeric characters when the sensor detects a second motion in a second direction”, in combination with all other limitations as claimed in independent claim 16.
            The independent claim 19 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the controller includes a set of computer readable instructions adapted for displaying a first set of alpha-numeric characters on the display, scrolling to a second set of alpha-numeric characters according to the sensor detecting a first motion in a first direction, displaying the second set of alpha-numeric characters on the display Page 24 of 26and printing a label according to the second set of alpha-numeric characters when the sensor detects a second motion in a second direction”, in combination with all other limitations as claimed in independent claim 19.
           The dependent claims 2-15, depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1.
            The dependent claims 17-18 & 20-22, depend either directly or indirectly from claim 16, and are therefore allowable for at least the same reasons as claim 16.


Cited Art
10.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	 a. US Pub 2005/0045083              c. US Patent 4,427,314
             b. US Pub 2013/0321830              

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HARIS SABAH/Examiner, Art Unit 2674